DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Response to Amendment
This office action is responsive to the RCE filed on 07/11/2022. Claims 1-7, 9-15, and 17-24 are remain pending in the application. Applicant’s amendment have overcome the rejection under 35 U.S.C. 112(b) as set forth in the previous Office Action.

Response to Arguments
In response to Applicant’s argument with regard to rejection under 35 U.S.C. 103 on Remarks (filed on 06/17/2022) page 11 , “In the interest of completeness in light of the amendments made herein to the independent claims, the Joint Electron Device Engineering Council defines a “host” as “the computer system, test system, or other device that writes data to and reads data from, a memory device,” further clarify that a memory device is a discrete component that is not part of a host”..
Applicant is reminded that any non-patent-literature introduced needs to be on the IDS for Examiner to consider; thereby such definition of a “host” from the Joint Electron Device Engineering Council is not considered. Furthermore, Examiner interprets the claim under broadest reasonable interpretation in light of the specification, [0039] a host 202 can be a host system such as personal laptop…and/or internet-of-things enabled device, among various other type of hosts.

Applicant further asserted on page 11-13, “at least because the memory 10 of Callegari is merely coupled to the hardware and software components, the hardware and software components of Callegari are not deployed on the memory device as recited by Applicant’s claims…in contrast to Callegari’s conventional computing system in which processing units external to the memory device are utilized to process data stored by the memory device … applicant’s claims are directed to a memory device that includes a dedicated processing unit… and a dedicated memory resource to perform the novel operations of applicant’s claims.”
Examiner respectfully disagrees because there is no explicit definition of the memory device is restricted to just memory, such as volatile memory and/or non-volatile memory, and furthermore [0036] describes that the “memory device 204 can include a multi-chip device … For example, a memory system can include non-volatile or volatile memory on any type of a module” and [0040] describes that example shown in figure 2A illustrates a system having a Von Neumann architecture. For the reasons above, under broadest reasonable interpretation, Examiner interpreted a memory device as a device that comprises at least a memory and processing unit such as CPU. Accordingly, Callegari discloses a memory resource (which is mapped to the memory 110) and a logic circuitry (which is mapped the software and hardware components contain CPU 140, GPU 142, and application 120, logical circuitry is interpreted as in [0031] can be provided in form of one or more processors) and as shown in figure 1 of Callegari, the memory 110, the software and hardware components are coupled to form a memory device, and therefore deployed on the memory device. Callegari [0021] while not shown in fig 1… system 100 may include additional components for sending and receiving information, [0070-0071] describes a computing system can include clients and server [i.e. a host, which is separate from the memory device] to transmit and receive data.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 line 4 recites “decreasing a quantity of bits associated…” should be “decreasing the quantity of bits associated…” as antecedently recited in claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Callegari (US - 20170153926) in view of Gustafson (NPL- Post Arithmetic).

Regarding claim 1, Callegari teaches an apparatus (Callegari, figure 1, computer system 100), comprising: 
a memory resource deployed on a memory device (Callegari, figure 1, memory 110 coupled to hardware and software components [i.e. a memory device]) that is physically separate from a host (Callegari [0021] while not shown in fig 1… system 100 may include additional components for sending and receiving information, [0070-0071] describes a computing system can include clients and server [i.e. a host, which is separate from the memory device] to transmit and receive data), wherein the memory device is configured to receive data comprising a bit string having a first quantity of bits that correspond to a first level of precision (Callegari, [0014] the binary format used to represent data as stored in memory… such variable-precision data format may include, but not limited to single-precision(single-precision (32 bit) and double-precision (64 bit)); and 
logic circuitry (Callegari, figure 1, hardware and software component contain CPU 140, GPU 142, and application 120) deployed on the memory device (Callegari, figure 1, memory 110 coupled to hardware and software component [i.e. memory device]) and coupled to the memory resource, wherein the logic circuitry is configured to: determine a desired precision of an application involving the bit string (Callegari, figure 2 [0015,0036] any 64 bit data processed by the CPU generally needs to be converted to a 32 bit data format before sending to the GPU. [0036] rendering manager 124 determine when it would be appropriate to process an application data object using 32 bit (processed by GPU) or 64 bit (processed by CPU)); and
alter the first quantity of bits to a second quantity of bits that correspond to a second level of precision based, at least in part on the desired precision of the application involving the bit string ((Callegari, figure 2 shows the exemplary data processing for the processing application data using the computer system of figure 1, [0047] in data flow 202 performs pre-processing operations, for example, converting from a double precision floating point to a single precision format. [0036] rendering manager 124 determine when it would be appropriate to process an application data object using 32 bit (processed by GPU) or 64 bit (processed by GPU)))
Callegari discloses a system for optimizing hardware resource utilization when processing variable precision data, such as converting between double precision and single precision. However Callegari does not disclose alter the first quantity of bits to a second quantity of bits that correspond to a second level of precision by increasing a quantity of bits associated with an exponent portion of the bit string and decreasing a quantity of bits associated with a mantissa portion of the bit string
However, Gustafson discloses teaches a posit format, or type III format comprises a sign portion, a regime portion, an exponent portion, and a mantissa portion, and also teaches increasing a quantity of bits associated with an exponent portion of the bit string and decreasing a quantity of bits associated with a mantissa portion of the bit string (Gustafson, section 7.1, page 38-39, as shown on page 39, the representation of 16 bit posit format, when es increases from 4 bit exponent to 5 bit exponent, the mantissa bit decreases from 9 bit to 8 bit, respectively (note that exponent bit is indicated in blue color and mantissa bit is indicated in black color).  
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Callegari’s system to process the posit format and alter different level of precisions by increase or decrease certain set-subs of the quantity of bits as disclosed in Gustafson. This modification would have been obvious because Callegari teaches a system that can optimize computer hardware resource utilization by processing variable precision data and (Callegari, [0014, 0034]) the variable precision data are not limited to single and double precision floating point format, and Gustafson teaches a posit format data that behaves much like floating point format, and it is designed as a “drop-in” replacement for an IEEE 754 standard float with no changes needed to source code at the application level (Gustafson, section I Overview). Additionally, doing the modification would also allow the system to perform faster, more accurate, lower cost than floating points as recognized by Gustafson in section I overview, page 2, and section 7.1.

Regarding claim 2¸ the combined system of Callegari in view of Gustafson discloses the claim invention as in the parent claim above, including wherein the first level of precision or the second level of precision is greater than the other of the first level of precision or the second level of precision (Gustafson, page 39, when es = 4, the closest value to 10000 is 10000 and when es increases to 5, the closest value to 10000 is 9984. Thus es = 4 [i.e. the first level of precision] is greater than es = 5 [i.e. the second level of precision).
The same motivation used in claim 1 is applied equally to claim 2.

Regarding claim 3¸ the combined system of Callegari in view of Gustafson discloses the claim invention as in the parent claim above, including wherein the bit string comprises a plurality of bit sub-sets, and wherein the logic circuitry is configured to cause one or more bits to be added to, or removed from, at least one bit sub-set of the bit string to alter the quantity of bits to the second quantity of bits (Gustafson, section 3.1-3.5, section 7.1, page 38-39, the posit format comprises sign subset, regime subset, exponent subset, and mantissa subset. Section 7.1 when alter from es = 4 to es = 5, 1 exponent bit is added and 1 mantissa is removed or section 3.4-3.5 when 6 bit ringplot is alter to 7 bit ringplot, at least 1 bit is added to the mantissa).
The same motivation used in claim 1 is applied equally to claim 3.

Regarding claim 4¸ Callegari discloses the logic circuitry (Callegari, figure 1, hardware and software component contain CPU 140, GPU 142, and application 120), but Callegari does not discloses determine a maximum positive value for the bit string having the second quantity of bits; determine a minimum positive value for the bit string having the second quantity of bits and alter the second quantity of bits to a third quantity of bits that correspond to the maximum positive value for the bit string or the minimum positive value for the bit string. However, Gustafson teaches determine a maximum positive value for the second quantity of bits (Gustafson, sections 2.1, 3.1 page 17, the maximum positive value is useed);Page 2 of 16BIT STRING CONVERSION Application No. 16/415,154Amendment dated November 22, 2021determine a minimum positive value for the second quantity of bits (Gustafson, sections 2.1,3.1, page 17, the minimum positive value is 1/useed); and alter the second quantity of bits to a third quantity of bits that correspond to the maximum positive value corresponding to the second quantity of bits or the minimum positive value corresponding to the second quantity of bits (Gustafson, section 3.1-3.2, page 18-19, the rules for altering precision is between 0 and minpos (or 1/useed), the new value is minpos/useed. See for example, when alter between ringplot in page 18 [i.e. second quantity of bits] to ringplot page 19 [i.e. a third quantity of bits], between 0 and 1/4, a new value is 1/16, and between                 
                    ±
                    ∞
                
             and maxpos or 4, the new value is 16).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Callegari to determine maximum value and minimum value when alter between different precisions as disclosed in Gustafson. This modification would have been obvious because as recognized by Gustafson section 2.1, finding the maximum and minimum positive numbers to determine the dynamic range of the posit format, and section 1.3 describes that there is some chance that an application produces an out of range number that is too large or too small, the posit arithmetic returns a number of magnitude maxpos or minpos. 

Regarding claim 5¸ the combined system of Callegari in view of Gustafson discloses the claim invention as in the parent claim above, including wherein the bit string is formatted according to a Type III universal number format or a posit format (Gustafson, 1.1 provide the description of a posit format that include sign bit, regime bits, exponent bits, fraction bits).
The same motivation used in claim 1 is applied equally to claim 5.

Regarding claim 6¸ the combined system of Callegari in view of Gustafson discloses the claim invention as in the parent claim above, including wherein the logic circuitry includes an arithmetic logic unit, a field programmable gate array, a reduced instruction set computing device, or a combination thereof (Callegari, [0068] while discussion refers to microprocessor or multicore processor, some implementation are performed by one or more integrated circuits, such as ASIC, or FPGA).

Regarding claim 7, Callegari teaches an apparatus (Callegari, figure 1 computer system 100), comprising: a memory device that is physically separate from a host (Callegari [0021] while not shown in fig 1… system 100 may include additional components for sending and receiving information, [0070-0071] describes a computing system can include clients and server [i.e. a host, which is separate from the memory device] to transmit and receive data), the memory device comprising logic circuitry and a memory resource deployed thereon (Callegari, figure 1, the memory 110 and hardware and software components contain CPU 140, GPU 142, and application 120. Logical circuitry is interpreted as in [0031] can be provided in form of one or more processors), wherein the memory device is configured to receive a first bit string having a first quantity of bits that correspond to a first level of precision (Callegari, [0014] the binary format used to represent data as stored in memory… such variable-precision data format may include, but not limited to single-precision(single-precision (32 bit) and double-precision (64 bit), Callegari also teaches a controller deployed on the memory device and coupled to the logic circuitry and the memory resource (Callegari, the rendering manager 124 is coupled to the software and hardware including CPU 140 and GPU 142, and memory 110), wherein the controller is configured to determine a desired precision of an application involving the bit string ([0036] rendering manager 124 determine when it would be appropriate to process an application data object using 32 bit (processed by GPU) or 64 bit (processed by GPU); and cause the logic circuitry to perform an operation to alter the first quantity of bits of the first bit string to generate a second bit string having a second quantity of bits that correspond to a second level of precision based, at least in part of the determined desired precision of the application (Callegari, Callegari, [0036] the rendering manager 124 may be used to determine when it would be appropriate to convert from double precision to single precision floating point).
Callegari discloses a system for optimizing hardware resource utilization when processing variable precision data, such as converting between double precision and single precision. However, Callegari does not disclose the first quantity of bits comprises a sign portion, a regime portion, an exponent portion, and a mantissa portion; and alter the first quantity of bits of the first bit string to generate a second bit string having a second quantity of bits that correspond to a second level of precision by: increasing a quantity of bits associated with the exponent portion of the first bit string and decreasing a quantity of bits associated with the mantissa portion of the first bit string, or increasing or decreasing the quantity of bits of the mantissa portion in response to a determination that the quantity of bits of the exponent portion remain unchanged.  
However, Gustafson teaches a posit format, or type III format comprises a sign portion, a regime portion, an exponent portion, and a mantissa portion; (Gustafson, 1.1 provide the description of a posit format that include sign bit, regime bits, exponent bits, fraction bits) and increasing a quantity of bits associated with the exponent portion of the first bit string and decreasing a quantity of bits associated with the mantissa portion of the first bit string, or increasing or decreasing the quantity of bits of the mantissa portion in response to a determination that the quantity of bits of the exponent portion remain unchanged (Gustafson, section 7.1, page 38-39, as shown on page 39, the representation of 16 bit posit format, for example, when es increases from 4 bit exponent to 5 bit exponent, the mantissa bit decreases from 9 bit to 8 bit, respectively (note that exponent bit is indicated in blue color and mantissa bit is indicated in black color).  
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Callegari’s system to process the posit format and alter different level of precisions by increase or decrease certain set-subs of the quantity of bits as disclosed in Gustafson. This modification would have been obvious because Callegari teaches a system that can optimize computer hardware resource utilization by processing variable precision data and (Callegari, [0014, 0034]) the variable precision data are not limited to single and double precision floating point format, and Gustafson teaches a posit format data that behaves much like floating point format, and it is designed as a “drop-in” replacement for an IEEE 754 standard float with no changes needed to source code at the application level (Gustafson, section I Overview). Additionally, doing the modification would also allow the system to perform faster, more accurate, lower cost than floating points as recognized by Gustafson in section I overview, page 2, and section 7.1.

Regarding claim 9, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the operation to alter the first quantity of bits of the first bit string to generate the second bit string further comprises increasing or decreasing the quantity of bits of the regime portion in response to a determination that the quantity of bits associated with the exponent portion of the first bit string are increased and the quantity of bits associated with the mantissa portion of the first bit string are decrease (Gustafson, section 7.1, page 39 for example, when the exponent increase from 2 to 7, the regime bit decreases, the mantissa decreases).  
The same motivation used in claim 7 is applied equally to claim 9.

Regarding claim 10, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the operation to alter the first quantity of bits of the first bit string to generate the second bit string further comprises increasing the quantity of bits of the exponent portion and the regime portion in response to a determination that the quantity of bits of the exponent portion are increased (Gustafson, section 3.5 and 2.6 when alter from 7 bit with 1 exponent, 3 mantissa, 1 regime to 6 bit with 2 exponent, 0 mantissa, 2 regime, the exponent bit and regime increase from 1 to 2, and mantissa decreases).
The same motivation used in claim 7 is applied equally to claim 10.

Regarding claim 11, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the operation to alter the first quantity of bits of the first bit string to generate the second bit string further comprises increasing the quantity of bits associated with exponent portion to alter a numerical value corresponding to the exponent portion and decreasing a quantity of bits associated with the mantissa portion of the first bit string(Gustafson, section 7.1, page 39, as exponent size (es) increases, from 4 to 5, which alter a numerical value of exponent from 4 to 5, the mantissa portion decreases from 9 to 8. When the exponent size is 3, the dynamic range goes far beyond what 16 bit floats can express and is probably overkill for most low precision applications).
The same motivation used in claim 7 is applied equally to claim 11.

Regarding claim 12, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the controller is further configured to: determine a maximum positive value for the second bit string (Gustafson, sections 2.1, 3.1 page 17, the maximum positive value is useed); determine a minimum positive value for the second bit string (Gustafson, section 2.1, 3.1, page 17, the minimum positive value is 1/useed); and cause the logic circuitry to alter the second quantity of bits of the second bit string to generate a third bit string having a third quantity of bits that correspond to the maximum positive value for the bit string or the minimum positive value for the second bit string (Gustafson, section 3.1-3.2, page 18-19, the rules for altering precision is between 0 and minpos (or 1/useed), the new value is minpos/useed. See for example, when alter between ringplot in page 18 [i.e. second quantity of bits] to ringplot page 19 [i.e. a third quantity of bits], between 0 and 1/4, a new value is 1/16, and between ±∞ and maxpos or 4, the new value is 16).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Callegari to determine maximum value and minimum value when alter between different precisions as disclosed in Gustafson. This modification would have been obvious because as recognized by Gustafson section 2.1, finding the maximum and minimum positive numbers to determine the dynamic range of the posit format, and section 1.3 describes that there is some chance that an application produces an out of range number that is too large or too small, the posit arithmetic returns a number of magnitude maxpos or minpos. 

Regarding claim 13, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the first bit string or the second bit string, or both is formatted according to a Type III universal number format or a posit format (Gustafson, Gustafson, 1.1 provide the description of a posit format that include sign bit, regime bits, exponent bits, fraction bits).
The same motivation used in claim 7 is applied equally to claim 13.

Regarding claim 14, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the first level of precision and the second level of precision each correspond to a dynamic range or a resolution, or both (Gustafson, section 3.3, 7.1 with type III posits, adding bits to the end of the posit increases dynamic range at the north and south part, and accuracy at the east and west).
The same motivation used in claim 7 is applied equally to claim 14.

Regarding claim 15, Callegari teaches a method, comprising: 
receiving, by a memory device comprising a memory resource and logic circuitry deployed thereon (Callegari, figure 1, the memory 110 coupled to hardware comprises CPU 140 and GPU 142. Logical circuitry is interpreted as in [0031] can be provided in form of one or more processors), a first bit string having a first quantity of bits that correspond to a first level of precision (Callegari, [0014] the binary format used to represent data as stored in memory… such variable-precision data format may include, but not limited to single-precision(single-precision (32 bit) and double-precision (64 bit)), Callegari also teaches determining, by the logic circuitry (Callegari, figure 1, hardware and software components contain CPU 140, GPU 142), a desired precision of an application involving the bit string (Callegari, figure 2 [0015, 0036] any 64 bit data processed by the CPU generally needs to be converted to a 32 bit data format before sending to the GPU. [0036] rendering manager 124 determine when it would be appropriate to process an application data object using 32 bit (processed by GPU) or 64 bit (processed by GPU); and performing, by the logic circuitry, an operation to alter the first quantity of bits to generate a second bit string that has a second quantity of bits that correspond to a second level of precision based, at least in part on the desired precision of the application ((Callegari, figure 2 shows the exemplary data processing for the processing application data using the computer system of figure 1, [0047] in data flow 202 performs pre-processing operations, for example, converting from a double precision floating point to a single precision format. [0036] rendering manager 124 determine when it would be appropriate to process an application data object using 32 bit (processed by GPU) or 64 bit (processed by GPU)))
Callegari discloses a system for optimizing hardware resource utilization when processing variable precision data, such as converting between double precision and single precision. However, Callegari does not disclose the first quantity of bits comprises a first bit sub-set, a second bit sub-set, a third bit sub-set, and a fourth bit sub-set; and alter a quantity of bits of at least one of the first bit sub-set, the second bit sub-set, the third bit sub-set, and the fourth bit sub-set of the first bit string to generate a second bit string that has a second quantity of bits by: increasing the first quantity of bits associated with at least one of the first bit sub-set, the second bit sub-set, the third bit sub-set, and the fourth bit sub-set; and decreasing the first quantity of bits associated with a different one of the first bit sub-set, the second bit sub-set, the third bit sub-set, and the fourth bit sub-set.  
However, Gustafson teaches the first quantity of bits comprises a first bit sub-set, a second bit sub-set, a third bit sub-set, and a fourth bit sub-set (Gustafson, 1.1 provide the description of a posit format that include sign bit, regime bits, exponent bits, fraction bits); and increasing the first quantity of bits associated with the first bit sub-set, the second bit sub-set, the third bit sub-set, and the fourth bit sub-set; and decreasing the first quantity of bits associated with a different one of the first bit sub-set, the second bit sub-set, the third bit sub-set, and the fourth bit sub-set (Gustafson, section 7.1, page 38-39, as shown on page 39, the representation of 16 bit posit format, when es increases from 4 bit exponent to 5 bit exponent, the mantissa bit decreases from 9 bit to 8 bit, respectively (note that exponent bit is indicated in blue color and mantissa bit is indicated in black color).    
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Callegari’s system to process the posit format and alter different level of precisions by increase or decrease certain set-subs of the quantity of bits as disclosed in Gustafson. This modification would have been obvious because Callegari teaches a system that can optimize computer hardware resource utilization by processing variable precision data and (Callegari, [0014, 0034]) the variable precision data are not limited to single and double precision floating point format, and Gustafson teaches a posit format data that behaves much like floating point format, and it is designed as a “drop-in” replacement for an IEEE 754 standard float with no changes needed to source code at the application level (Gustafson, section I Overview). Additionally, doing the modification would also allow the system to perform faster, more accurate, lower cost than floating points as recognized by Gustafson in section I overview, page 2, and section 7.1.

Regarding claim 17, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the first sub-set of bits indicates a sign corresponding to the first bit string and the second bit string, the second sub-set of bits indicates a regime corresponding to the first bit string and the second bit string, the third sub-set of bits indicates an exponent corresponding to the first bit string and the second bit string, and the fourth sub-set of bits indicates a mantissa corresponding to the first bit string and the second bit string (Gustafson, section 1.1 provide the description of a posit format that include sign bit, regime bits, exponent bits, fraction bits).
The same motivation used in claim 15 is applied equally to claim 17.

Regarding claim 18, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including determining that the quantity of bits corresponding to the exponent are unchanged; and increasing or decreasing the quantity of bits corresponding to the mantissa in response to the determination (Gustafson, section 3.3 to 3.4, when altering from 5 bits posit to 6 bit posit, the exponent bit as shown in blue color remain the same, as the mantissa increases when bits are added to the right. Section 3.3 in IEEE float, increase number of bits also means changing the exponent, but with type III posit, it is trivial, adding bit to the right increases dynamic range at the north and south, and accuracy at the east and west part).  
The same motivation used in claim 15 is applied equally to claim 18.

Regarding claim 19, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including increasing or decreasing the quantity of bits corresponding to the exponent; increasing the quantity of bits of the regime and the mantissa in response to decreasing the quantity of bits of the exponent; or decreasing the quantity of bits of the regime and the mantissa in response to increasing the quantity of bits of the exponent (Gustafson, section 7.1 discloses 16-bit precision is represented in posit format as es = 1, there is 7 regime bit and 6 mantissa bit. section 2.6 6 bit precision is represented in posit format, for example value of 6 (+10101), is represented as 1 regime (amber color), 2 exponent (blue color), and 1 mantissa (black color). Thus when performing alter from 16 bits to 6 bits, the exponent would increase, and regime and mantissa would decrease).
The same motivation used in claim 15 is applied equally to claim 19.

Regarding claim 20¸ the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including increasing the quantity of bits corresponding to the exponent or the regime; and decreasing the quantity of bits of the other of the exponent or the regime (Gustafson, section 7.1, page 39, when es increases from 2 = 3, the regime bit decreases. When the exponent size is 3, the dynamic range goes far beyond what 16 bit floats can express and is probably overkill for most low precision applications).  
The same motivation used in claim 15 is applied equally to claim 20.

Regarding claim 21¸ the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including decreasing the quantity of bits corresponding to the exponent or the regime; and increasing the quantity of bits of the other of the exponent or the regime (Gustafson, section 7.1, page 39, when es increases from 2 = 3, the regime bit decreases. When the exponent size is 3, the dynamic range goes far beyond what 16 bit floats can express and is probably overkill for most low precision applications).  
The same motivation used in claim 15 is applied equally to claim 21.

Regarding claim 22¸ the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including altering a numerical value corresponding to the exponent without increasing or decreasing the quantity of bits of the sign, the regime, or the mantissa (Gustafson, section 7.1, page 39, as exponent size (es) increases from 4 to 5 and at least the quantity of regime or sign bit remain as 1).  
The same motivation used in claim 15 is applied equally to claim 22.

Regarding claim 23¸ the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including determining a maximum positive value for the second bit string (Gustafson, sections 2.1, 3.1 page 17, the maximum positive value is useed); determining a minimum positive value for the second bit string (Gustafson, sections 2.1,3.1, page 17, the minimum positive value is 1/useed);determining a minimum positive value for the second bit string; and Page 6 of 16BIT STRING CONVERSION Application No. 16/415,154 Amendment dated November 22, 2021performing, by the logic circuitry, an operation to set the second quantity of bits of the second bit string to the maximum positive value for the second bit string or the minimum positive value for the second bit string (Gustafson, section 2.1, 3.1, the ringplot shows useed or maxpos is 4 or 1/useed or minpos is 1/4. Determine minpos and maxpos to determine the dynamic range of the posit format)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Callegari to determine maximum value and minimum value when alter between different precisions as disclosed in Gustafson. This modification would have been obvious because as recognized by Gustafson section 2.1, finding the maximum and minimum positive numbers to determine the dynamic range of the posit format, and section 1.3 describes that there is some chance that an application produces an out of range number that is too large or too small, the posit arithmetic returns a number of magnitude maxpos or minpos.

Regarding claim 24, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including wherein the first level of precision and the second level of precision each correspond to a dynamic range or a resolution, or both (Gustafson, section 3.3 with type III posits, adding bits to the end of the posit increases dynamic range at the north and south part, and accuracy at the east and west).  
The same motivation used in claim 15 is applied equally to claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764
 


 /EMILY E LAROCQUE/Primary Examiner, Art Unit 2182